Title: To George Washington from Alexander Hamilton, 19 April 1794
From: Hamilton, Alexander
To: Washington, George


          
            Sir,
            Treasury Departmt April 19. 1794.
          
          I have received a letter of this date from Mr Dandridge transmitting me two letters to
            you, one from Governor Mifflin, the other from John Wanton; and desiring that if any
            measures should be necessary to be taken relative to them, they should be reported to
            you.
          With regard to the communication from Govr Mifflin, the subject of it will be put in a
            train of examination and the result will be communicated.
          With regard to that from Mr Wanton I had received from Mr Thornton the british Vice
            Consul the enclosed state of the case of the schooner Bayonne or Boyne—which as you will
            perceive has been submitted to the Attorney General for his opinion; which is, that the
            schooner Boyne under the circumstances stated in that paper “is not within the meaning
            of the resolves of the Legislature laying an Embargo and that she ought to be permitted
            to proceed on her voyage to New York.” 
          It was my intention to have sent this morning to the Secretary of war in order that
            what was proper further to be done might be determined and
            correspondent instructions given to the military Officer and to the Collector.
          I believe the opinion of the Attorney General is right though it puts the effect of the
            Embargo in some jeopardy as to vessels arriving from abroad.
          Perhaps the most adviseable course is to permit the present vessel concerning which
            there has been some irregularity to proceed to the port of her destination without any
            condition and to consider & establish some rule of proceeding with proper guards for
            future cases.
          I retain a copy of mister Wanton’s letter to be sent to the Collector of New Port as it
            contains an impeachment of his conduct that calls for inquiry.
            With the highest respect, I have the honor to be &c.
          
            Alexandr Hamilton
          
        